CM/ECF - U.S. District Court:wvnd                                       Page 1 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 1 of 30 PageID #: 1


                               U.S. District Court
                  Northern District of West Virginia (Wheeling)
            CRIMINAL DOCKET FOR CASE #: 5:19-cr-00022-JPB-JPM-1


Case title: USA v. Anderson                             Date Filed: 06/04/2019
                                                        Date Terminated: 02/21/2020

Assigned to: District Judge John
Preston Bailey
Referred to: Magistrate Judge James P.
Mazzone

Defendant (1)
Martin Anderson                           represented by John A. Schwab
TERMINATED: 02/21/2020                                   Pietragallo, Gordon, Alfano Bosick &
also known as                                            Raspanti, LLP
Martin Thomas Anderson                                   One Oxford Centre, 38th Floor
TERMINATED: 02/21/2020                                   301 Grant St.
also known as                                            Pittsburgh, PA 15219
Martin T. Anderson                                       (412) 263-1849
TERMINATED: 02/21/2020                                   Fax: (412) 263-4275
also known as                                            Email: jas@pietragallo.com
Martin T. McNeil                                         LEAD ATTORNEY
TERMINATED: 02/21/2020                                   ATTORNEY TO BE NOTICED
also known as                                            Designation: CJA Appointment
Martin T. McNeal
TERMINATED: 02/21/2020                                  Frankie Carle Walker , II
also known as                                           Frank Walker Law
Jeffrey Brown                                           3000 Lewis Run Road
TERMINATED: 02/21/2020                                  Clairton, PA 15025
                                                        (412) 405-8556
                                                        Fax: (412) 202-9193
                                                        Email: frank@frankwalkerlaw.com
                                                        TERMINATED: 08/06/2019
                                                        Designation: CJA Appointment

                                                        Kevin L. Neiswonger
                                                        Law Offices of Neiswonger & White
                                                        409 Morton Ave.
                                                        Moundsville, WV 26041
                                                        304-843-1714
                                                        Fax: 304-843-1837
                                                        Email: kevin@nwlawoffice.com
                                                        TERMINATED: 06/20/2019
                                                        Designation: CJA Appointment

                                                        Sean Thomas Logue
                                                        Logue Law Firm LLC



file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                              6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 2 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 2 of 30 PageID #: 2


                                                         Monongahela Building
                                                         235 High Street, Suite 712
                                                         Morgantown, WV 26505
                                                         4123890805
                                                         Fax: 3049064186
                                                         Email: tristatedui@gmail.com
                                                         TERMINATED: 01/14/2021
                                                         Designation: Retained

Pending Counts                                           Disposition
                                                         Defendant to be incarcerated for a term
UNLAWFUL TRANSPORT OF                                    of 18 months; Supervised Release 3
FIREARMS, ETC.                                           years; Special Assessment $100.00;
(3)                                                      Fine N/A; Restitution N/A; Forfeiture
                                                         N/A

Highest Offense Level (Opening)
Felony

Terminated Counts                                        Disposition
UNLAWFUL TRANSPORT OF
                                                         Dismissed upon Motion by the
FIREARMS, ETC.
                                                         Government
(1)
SELL DEFACED FIREARMS                                    Dismissed upon Motion by the
(2)                                                      Government

Highest Offense Level (Terminated)
Felony

Complaints                                               Disposition
None


Plaintiff
USA                                       represented by Shawn Michael Adkins
                                                         U.S. Attorney's Office - Wheeling
                                                         PO Box 591
                                                         Wheeling, WV 26003
                                                         (304) 234-0100
                                                         Fax: (304) 234-0111
                                                         Email: shawn.adkins@usdoj.gov
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: United States Attorney




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 3 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 3 of 30 PageID #: 3


 Date Filed      #   Docket Text
 06/04/2019       1 INDICTMENT as to Martin Anderson (1) count(s) 1, 2 and 3. (AUSA via
                    email) (lmm) (Entered: 06/04/2019)
 06/04/2019       2 *SEALED* Indictment - Unredacted, re 1 Indictment as to Martin Anderson.
                    (Attachments: # 1 Grand Jury Docket Sheet) (lmm) (Entered: 06/04/2019)
 06/04/2019       4 UNITED STATES' MOTION FOR ORDER TO SEAL by USA as to Martin
                    Anderson. (lmm) (Entered: 06/04/2019)
 06/04/2019       5 ORDER TO SEAL granting 4 Motion as to Martin Anderson (1). Signed by
                    Magistrate Judge James P. Mazzone on 6/4/19. (lmm) (Entered: 06/04/2019)
 06/05/2019          Case unsealed as to Martin Anderson pursuant to arrest. (lmm) (Entered:
                     06/05/2019)
 06/05/2019          Arrest of Martin Anderson. (lmm) (Entered: 06/05/2019)
 06/05/2019       6 PAPERLESS ORDER as to Martin Anderson. An Initial Appearance is set for
                    6/6/2019 at 11:00 AM in the Wheeling Magistrate Judge Courtroom, 4th Floor
                    before Magistrate Judge James P. Mazzone. Signed by Magistrate Judge
                    James P. Mazzone on 6/5/19. (jc) (Entered: 06/05/2019)
 06/06/2019       7 MOTION for Detention Hearing by USA as to Martin Anderson.
                    (Attachments: # 1 Text of Proposed Order)(Adkins, Shawn) (Entered:
                    06/06/2019)
 06/06/2019       8 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Magistrate Judge James P. Mazzone as to Martin
                     Anderson: Initial Appearance held on 6/6/2019. (Tape #WHG Mazzone 5 19
                     cr 22 USA v Anderson 6 6 2019.) (nmm) (Entered: 06/06/2019)
 06/06/2019       9 ** SEALED ** CJA 23 Financial Affidavit as to Martin Anderson (copy to
                    FPD via email) (nmm) (Entered: 06/06/2019)
 06/06/2019      10 PAPERLESS ORDER as to Martin Anderson. An Initial Appearance was held
                    on this date. The Government requested detention. Accordingly, Defendant
                    was REMANDED to the custody of the United States Marshals Service
                    pending further proceedings. An Arraignment and Detention Hearing are SET
                    for 6/10/2019 at 1:30 PM in the Wheeling Magistrate Judge Courtroom, 4th
                    Floor before Magistrate Judge James P. Mazzone. Signed by Magistrate Judge
                    James P. Mazzone on 6/6/2019. (jh) (Entered: 06/06/2019)
 06/06/2019      11 ORDER OF TEMPORARY DETENTION PENDING HEARING
                    PURSUANT TO BAIL REFORM ACT as to Martin Anderson. Signed by
                    Magistrate Judge James P. Mazzone on 6/6/19. (lmm) (Entered: 06/06/2019)
 06/07/2019      12 ORDER APPOINTING CJA PANEL ATTORNEY AS COUNSEL. Attorney
                    Kevin L. Neiswonger for Martin Anderson. Signed by Magistrate Judge James




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                  6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 4 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 4 of 30 PageID #: 4


                     P. Mazzone on 6/7/19. (Defendant via US Mail; L. Coleman, USPO and USM
                     via email) (lmm) (Entered: 06/07/2019)
 06/10/2019      13 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Magistrate Judge James P. Mazzone as to Martin
                     Anderson: Detention/Arraignment as to Counts 1,2,3 held on 6/10/2019. (Tape
                     #WHG Mazzone 5 19 cr 22 USA v Anderson 6 10 2019.) (nmm) (Entered:
                     06/10/2019)
 06/10/2019      14 Clerk's WITNESS LIST from Arraignment/Detention hearings held on
                    6/10/2019 as to Martin Anderson. (nmm) (Entered: 06/10/2019)
 06/11/2019      15 INITIAL SCHEDULING ORDER as to Martin Anderson

                     ***NOTICE TO ATTORNEYS*** : Pursuant to Rule 12.4(a)(1) of the
                     Federal Rules of Criminal Procedure, ALL Non-governmental
                     CORPORATE PARTIES must file a DISCLOSURE STATEMENT with the
                     Court. Additionally, per Rule 12.4(a)(2) of the Federal Rules of Criminal
                     Procedure, the GOVERNMENT must file a statement identifying all
                     organizational victims. Forms are available on the Court's Web Site at
                     http://www.wvnd.uscourts.gov/forms.htm

                     Discovery due by 6/17/2019. Motions due by 7/1/2019. Responses due by
                     7/8/2019. Motion Hearing set for 7/9/2019 10:00 AM in Wheeling Magistrate
                     Judge Courtroom, 4th Floor before Magistrate Judge James P. Mazzone. Plea
                     Agreement due by 7/23/2019. Jury Selection/jury Trial set for 7/30/2019 08:30
                     AM in Wheeling District Judge Courtroom, South before Senior Judge
                     Frederick P. Stamp Jr. Signed by Magistrate Judge James P. Mazzone on
                     6/11/19. (USPO and USM via email) (lmm) (Entered: 06/11/2019)
 06/11/2019      16 DETENTION ORDER granting 7 Motion for Detention as to Martin
                    Anderson (1). Signed by Magistrate Judge James P. Mazzone on 6/11/19.
                    (USPO and USM via email) (lmm) (Entered: 06/11/2019)
 06/19/2019      18 MOTION to Withdraw as Attorney by Kevin L. Neiswonger. by Martin
                    Anderson. (Neiswonger, Kevin) (Entered: 06/19/2019)
 06/20/2019      19 ORDER GRANTING 18 MOTION TO WITHDRAW AS COUNSEL as to
                    Martin Anderson: representation by attorney Kevin L. Neiswonger terminated.
                    Accordingly, the Court will proceed to obtain substitute counsel for defendant.
                    Signed by Senior Judge Frederick P. Stamp, Jr on 6/20/2019. (copy to
                    Defendant via US Mail; copy to counsel and USP via CM/ECF; copy to USM
                    via email) (nmm) (Entered: 06/20/2019)
 06/20/2019      20 ORDER APPOINTING CJA PANEL ATTORNEY AS COUNSEL. Attorney
                    Frankie Carle Walker, II for Martin Anderson. Signed by Senior Judge
                    Frederick P. Stamp, Jr. on 6/20/19. (USPO, USM and L. Coleman via email)
                    (lmm) (Entered: 06/20/2019)




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                   6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 5 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 5 of 30 PageID #: 5


 06/25/2019      21 MOTION for Extension of Time to File Objections/Appeal to ORDER of
                    Detention by Martin Anderson. (Attachments: # 1 Text of Proposed Order)
                    (Walker, Frankie) (Entered: 06/25/2019)
 06/27/2019      22 ORDER OF COURT granting 21 Motion for Extension of Time to File as to
                    Martin Anderson (1). Signed by Senior Judge Frederick P. Stamp, Jr. on
                    6/27/19. (lmm) (Entered: 06/27/2019)
 06/27/2019      23 TRANSCRIPT of Proceedings held on 6/10/2019, before Judge Mazzone as to
                    Martin Anderson Court Reporter/Transcriber Cindy Knecht, Telephone
                    number 304.234.3968. Parties have five business days to file a Notice of Intent
                    to Request Redaction of this transcript. If no such Notice is filed, the transcript
                    will become available via PACER to the public without redaction after 90
                    calendar days. Redaction Request due 7/18/2019. Redacted Transcript
                    Deadline set for 7/29/2019. Release of Transcript Restriction set for
                    9/25/2019. (ck) (Entered: 06/27/2019)
 07/03/2019      24 PAPERLESS ORDER as to Martin Anderson. For scheduling purposes, The
                    Motion hearing set for 7/9/19 has been CANCELLED as no Motions have
                    been filed. Signed by Magistrate Judge James P. Mazzone on 7/3/19. (jc)
                    (Entered: 07/03/2019)
 07/10/2019      25 Consent MOTION to Continue Trial and Reset Deadlines by Martin
                    Anderson. (Attachments: # 1 Text of Proposed Order)(Walker, Frankie)
                    (Entered: 07/10/2019)
 07/10/2019      26 OBJECTIONS to 16 Order on Motion for Detention, (Walker, Frankie)
                    (Entered: 07/10/2019)
 07/11/2019      27 ORDER GRANTING DEFENDANT'S UNOPPOSED 25 MOTION TO
                    CONTINUE TRIAL DATE AND RESET DEADLINES as to Martin
                    Anderson. Plea Agreement due by 10/29/2019. ury Selection/Jury Trial set for
                    11/5/2019 08:30 AM in Wheeling District Judge Courtroom, South before
                    Senior Judge Frederick P. Stamp Jr. Signed by Senior Judge Frederick P.
                    Stamp, Jr. on 7/11/19. (USPO and USM via email) (lmm) (Entered:
                    07/11/2019)
 08/05/2019      28 MOTION for Leave to Appear Attorney: Sean Logue. by Martin Anderson.
                    (Logue, Sean) (Entered: 08/05/2019)
 08/05/2019      29 MOTION to Substitute Attorney by Martin Anderson. (Logue, Sean) (Entered:
                    08/05/2019)
 08/05/2019      30 MOTION to Withdraw as Attorney by Frankie C. Walker II. by Martin
                    Anderson. (Attachments: # 1 Text of Proposed Order)(Walker, Frankie)
                    (Entered: 08/05/2019)
 08/06/2019      31 ORDER GRANTING 29 MOTION TO WITHDRAW AND
                    SUBSTITUTION OF COUNSELAND GRANTING 30 MOTION TO
                    WITHDRAW AS COUNSEL OF RECORD as to Martin Anderson (1).
                    Frankie Carle Walker, II withdrawn from case. Signed by Senior Judge
                    Frederick P. Stamp, Jr. on 8/6/19. (Defendant via US Mail; USPO and USM
                    via email) (lmm) (Entered: 08/06/2019)




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                      6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 6 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 6 of 30 PageID #: 6


 08/12/2019      33 ORDER ***SEALED*** as to Martin Anderson (1); ***SEALED***.
                    Signed by Senior Judge Frederick P. Stamp, Jr. on 8/12/19. (Defendant via US
                    Mail; L. Coleman and Defendant's counsel via email) (lmm) (Entered:
                    08/12/2019)
 08/30/2019      34 MOTION for Reconsideration by Martin Anderson. (Logue, Sean) (Entered:
                    08/30/2019)
 09/03/2019      35 ORDER DENYING DEFENDANT'S 34 MOTION FOR
                    RECONSIDERATION OF DETENTION as to Martin Anderson. Signed by
                    Magistrate Judge James P. Mazzone on 9/3/19. (USPO and USM via email)
                    (lmm) (Entered: 09/03/2019)
 09/19/2019      36 MOTION to Revoke Pretrial Detention Order by Martin Anderson. (Logue,
                    Sean) (Entered: 09/19/2019)
 09/20/2019      37 ORDER SCHEDULING HEARING ON MOTION FOR REVOCATION OF
                    PRETRIAL DETENTION ORDER as to Martin Anderson re 36 MOTION.
                    Motion Hearing set for 9/23/2019 10:30 AM in Wheeling District Judge
                    Courtroom, South before Senior Judge Frederick P. Stamp Jr. Signed by
                    Senior Judge Frederick P. Stamp, Jr. on 9/20/19. (USPO and USM via email)
                    (lmm) (Entered: 09/20/2019)
 09/23/2019      38 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Senior Judge Frederick P. Stamp, Jr: Motion Hearing
                     as to Martin Anderson held on 9/23/2019 re 36 MOTION to Revoke Pretrial
                     Detention Order filed by Martin Anderson. (Court Reporter Cindy Knecht.)
                     (soa) (Entered: 09/23/2019)
 09/23/2019      39 WITNESS LIST of Detention Order Hearing of Martin Anderson. (soa)
                    (Entered: 09/23/2019)
 09/23/2019      40 ORDER SCHEDULING PLEA HEARING as to Martin Anderson. Plea
                    Hearing set for 9/30/2019 03:00 PM in Wheeling District Judge Courtroom,
                    South before Senior Judge Frederick P. Stamp Jr. Signed by Senior Judge
                    Frederick P. Stamp, Jr. on 9/23/19. (Defendant via US Mail; USPO and USM
                    via email) (lmm) (Entered: 09/23/2019)
 09/24/2019      41 MEMORANDUM OPINION AND ORDER CONFIRMING
                    PRONOUNCED RULINGS OF THE COURT AFFIRMING MAGISTRATE
                    JUDGE'S DETENTION ORDER, OVERRULING DEFENDANT'S
                    OBJECTIONS AND DENYING DEFENDANTS 36 MOTION TO REVOKE
                    PRETRIAL DETENTION ORDER as to Martin Anderson. Signed by Senior
                    Judge Frederick P. Stamp, Jr. on 9/24/19. (Defendant via US Mail; USPO and
                    USM via email) (lmm) Modified on 3/9/2020 to seal per Judge Bailey
                    pursuant to 75 Order. (lmm). (Main Document 41 replaced on 3/10/2020)
                    (cmd). (Additional attachment(s) added on 3/10/2020: # 1 Unredacted
                    Memorandum) (cmd). (Entered: 09/24/2019)




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 7 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 7 of 30 PageID #: 7


 09/27/2019      42 MOTION to Withdraw as Attorney by Sean Logue. by Martin Anderson.
                    (Logue, Sean) (Entered: 09/27/2019)
 09/27/2019      43 ORDER SCHEDULING HEARING ON DEFENSE COUNSEL'S 42
                    MOTION TO WITHDRAW as to Martin Anderson re 42 MOTION to
                    Withdraw. Motion Hearing set for 9/30/2019 03:00 PM in Wheeling District
                    Judge Courtroom, South before Senior Judge Frederick P. Stamp Jr. Signed by
                    Senior Judge Frederick P. Stamp, Jr. on 9/27/19. (Defendant via US Mail;
                    USPO and USM via email) (lmm) (Entered: 09/27/2019)
 09/30/2019      44 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Senior Judge Frederick P. Stamp, Jr: as to Martin
                     AndersonMotion Hearing as to Martin Anderson held on 9/30/2019 re 42
                     MOTION to Withdraw as Attorney by Sean Logue. filed by Martin
                     Anderson,. Plea Hearing held on 9/30/2019.. (Court Reporter Cindy Knecht.)
                     (soa) (Entered: 09/30/2019)
 09/30/2019      45 (Deemed WITHDRAWN)PLEA AGREEMENT as to Martin Anderson (soa)
                    Modified on 10/29/2019 to note that document is deemed withdrawn, as
                    directed by the Court at the hearing on 10/29/19, with the filing of 54 Plea
                    Agreement(soa). (Entered: 09/30/2019)
 10/01/2019      46 ORDER CONFIRMING PRONOUNCED RULINGS OF THE COURT
                    GRANTING DEFENSE COUNSEL'S ORAL MOTION TO WITHDRAW
                    MOTION TO WITHDRAW, CONTINUING PLEA HEARING AND
                    ESTABLISHING SUBMISSION DEADLINE as to Martin Anderson. Plea
                    Hearing set for 10/1/2019 03:00 PM in Wheeling District Judge Courtroom,
                    South before Senior Judge Frederick P. Stamp Jr. Signed by Senior Judge
                    Frederick P. Stamp, Jr. on 10/1/19. (Defendant via US Mail; USPO and USM
                    via email) (lmm) (Entered: 10/01/2019)
 10/01/2019      47 MOTION to Continue by Martin Anderson. (Logue, Sean) (Entered:
                    10/01/2019)
 10/01/2019      48 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Senior Judge Frederick P. Stamp, Jr: as to Martin
                     Anderson. Plea Hearing held on 10/1/2019 and continued. (Court Reporter
                     Cindy Knecht.) (soa) (Entered: 10/01/2019)
 10/01/2019      49 ORDER CONFIRMING PRONOUNCED RULING OF THE COURT
                    GRANTING DEFENDANT'S 47 MOTION TO CONTINUE CHANGE OF
                    PLEA HEARING as to Martin Anderson. Second Continued Plea Hearing set
                    for 10/29/2019 12:00 PM in Wheeling District Judge Courtroom, South before
                    Senior Judge Frederick P. Stamp Jr. Signed by Senior Judge Frederick P.




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                  6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 8 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 8 of 30 PageID #: 8


                     Stamp, Jr. on 10/1/19. (Defendant via US Mail; USPO and USM via email)
                     (lmm) (Entered: 10/01/2019)
 10/02/2019      50 MOTION For Pre-Plea Pre-Sentence Investigation by Martin Anderson.
                    (Attachments: # 1 Exhibit Signed Consent)(Logue, Sean) (Entered:
                    10/02/2019)
 10/04/2019          Jury Selection/Jury Trial set as to Martin Anderson. Jury Selection/Jury Trial
                     set for 11/5/2019 08:30 AM in Wheeling District Judge Courtroom, South
                     before Senior Judge Frederick P. Stamp Jr. (set per chambers) (lmm) (Entered:
                     10/04/2019)
 10/08/2019      51 ORDER: RESCHEDULING PLEA HEARING as to Martin Anderson. Plea
                    Hearing set for 10/29/2019 01:30 PM in Wheeling District Judge Courtroom,
                    South before Senior Judge Frederick P. Stamp Jr. Signed by Senior Judge
                    Frederick P. Stamp, Jr. on 10/8/19. (Defendant via US Mail; USPO and USM
                    via email) (lmm) (Entered: 10/08/2019)
 10/08/2019      52 MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
                    DENYING IN PART DEFENDANT'S 50 MOTION FOR PRE-PLEA
                    PRESENTENCE INVESTIGATION REPORT as to Martin Anderson. Signed
                    by Senior Judge Frederick P. Stamp, Jr. on 10/8/19. (Defendant via US Mail;
                    USPO and USM via email) (lmm) (Entered: 10/08/2019)
 10/29/2019      53 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Senior Judge Frederick P. Stamp, Jr: Continued
                     Change of Plea Hearing held on 10/29/2019. Plea entered by Martin Anderson
                     (1) Guilty Count 3. (Court Reporter Cindy Knecht.) (soa) (Entered:
                     10/29/2019)
 10/29/2019      54 PLEA AGREEMENT (dated 10/7/19) as to Martin Anderson (soa) (Entered:
                    10/29/2019)
 10/29/2019      55 ORDER: FILING PLEA AGREEMENT as to Martin Anderson. The
                    defendant stated that he was in fact guilty of the crime charged in Count
                    Three. Signed by Senior Judge Frederick P. Stamp, Jr. on 10/29/19.
                    (Defendant via US Mail) (lmm) (Entered: 10/29/2019)
 01/02/2020      56 Case as to Martin Anderson Reassigned to District Judge John Preston Bailey
                    per Order entered in 3:20MC1. Senior Judge Frederick P. Stamp, Jr no longer
                    assigned to the case.. There are no hearings scheduled before the District
                    Judge to be reset at this time. (cmd) (Entered: 01/02/2020)
 01/14/2020      57 PAPERLESS ORDER as to Martin Anderson: A Sentencing Hearing is now
                    set for 1/22/2020 at 3:30 PM in Wheeling District Judge Courtroom, North
                    before District Judge John Preston Bailey. Signed by District Judge John
                    Preston Bailey on 1/14/2020. Copies to USMS and USP. (bjt) (Entered:
                    01/14/2020)




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                   6/2/2021
CM/ECF - U.S. District Court:wvnd                                       Page 9 of 13
      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 9 of 30 PageID #: 9


 01/21/2020      59 ORDER TO SEAL ***SEALED*** as to Martin Anderson (1). Signed by
                    District Judge John Preston Bailey on 1/21/2020. (copy to counsel) (nmm)
                    (Entered: 01/21/2020)
 01/22/2020      61 PAPERLESS ORDER as to Martin Anderson. The previously scheduled
                    Sentencing for 1/22/2020 has been CANCELLED. The Sentencing Hearing is
                    now RESCHEDULED for FEBRUARY 20, 2020, at 4:00 PM in Wheeling
                    District Judge Courtroom, North before District Judge John Preston Bailey.
                    Signed by District Judge John Preston Bailey on 1/22/2020. Copies to USMS
                    and USP. (bjt) (Entered: 01/22/2020)
 02/07/2020      63 PAPERLESS ORDER as to Martin Anderson: Upon consideration, the
                    Unopposed Motion to Seal Document 62 is hereby GRANTED. Accordingly,
                    the Clerk is DIRECTED to SEAL the Memorandum Opinion and Order
                    Confirming Pronounced Ruling of the Court Affirming Magistrate Judge's
                    Detention Order, Overruling Defendant's Objections and Denying Defendant's
                    Motion to Revoke Pretrial Detention Order at 41 . It is so ORDERED. Signed
                    by District Judge John Preston Bailey on 2/7/2020. (JP) (Entered: 02/07/2020)
 02/19/2020      65 MOTION to Continue by Martin Anderson. (Logue, Sean) (Entered:
                    02/19/2020)
 02/19/2020      66 PAPERLESS ORDER as to Martin Anderson: Upon consideration, this Court
                    finds no good cause shown; accordingly, the MOTION to Continue 65 is
                    DENIED. Signed by District Judge John Preston Bailey on 2/19/2020. (JP)
                    (Entered: 02/19/2020)
 02/20/2020      67 SENTENCING MEMORANDUM (Attachments: # 1 Attachment)(Logue,
                    Sean) (Entered: 02/20/2020)
 02/20/2020      68 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     A Sentencing Hearing was held before District Judge John Preston Bailey on
                     2/20/2020 for Martin Anderson (1), Count 3, Defendant to be incarcerated for
                     a term of 18 months; Supervised Release 3 years; Special Assessment
                     $100.00; Fine N/A; Restitution N/A; Forfeiture N/A; Counts 1 and 2 are
                     hereby Dismissed upon Motion by the Government; (Court Reporter Cindy
                     Knecht.) (bjt) (Entered: 02/20/2020)
 02/20/2020      69 PRESENTENCE INVESTIGATION REPORT (Sealed) as to Martin
                    Anderson (bjt) (Entered: 02/20/2020)
 02/21/2020      70 JUDGMENT as to Martin Anderson (1), Count(s) 1, 2, Dismissed upon
                    Motion by the Government; Count(s) 3, Defendant to be incarcerated for a
                    term of 18 months; Supervised Release 3 years; Special Assessment $100.00;
                    Fine N/A; Restitution N/A; Forfeiture N/A. Signed by District Judge John
                    Preston Bailey on 2/21/20. (lmm) (Main Document 70 replaced on 2/21/2020
                    to correct document) (lmm). (Entered: 02/21/2020)
 02/21/2020      71 *SEALED* STATEMENT OF REASONS as to Martin Anderson. Signed by




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                  6/2/2021
CM/ECF - U.S. District Court:wvnd                                      Page 10 of 13
     Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 10 of 30 PageID #: 10


                     District Judge John Preston Bailey on 2/21/20. (counsel via email) (lmm)
                     (Entered: 02/21/2020)
 02/26/2020      72 AMENDED JUDGMENT as to Martin Anderson (1) to dismiss Count(s) 1
                    and 2. Signed by District Judge John Preston Bailey on 2/26/20. (lmm)
                    (Entered: 02/26/2020)
 02/26/2020      73 *SEALED* STATEMENT OF REASONS as to Martin Anderson. Signed by
                    District Judge John Preston Bailey on 2/26/20. (Attachments: # 1 Reason for
                    Amendment) (counsel via email) (lmm) (Entered: 02/26/2020)
 03/09/2020      75 ORDER ***SEALED*** as to Martin Anderson (1). Signed by District
                    Judge John Preston Bailey on 3/9/20. (Attachments: # 1 Proposed Redaction)
                    (lmm) (Entered: 03/09/2020)
 04/14/2020      76 MOTION Transfer to House Arrest by Martin Anderson. (Logue, Sean)
                    (Entered: 04/14/2020)
 04/15/2020      77 ORDER DENYING 76 MOTION TO TRANSFER TO HOUSE ARREST as
                    to Martin Anderson. Signed by District Judge John Preston Bailey on 4/15/20.
                    (USPO and USM via email) (lmm) (Entered: 04/15/2020)
 04/29/2020      78 Amended Judgment Returned Executed as to Martin Anderson on 4/17/20.
                    (lmm) (Entered: 04/29/2020)
 05/08/2020      79 TRANSCRIPT of Sentencing Hearing held on 2/20/2020, before Judge
                    Bailey. as to Martin Anderson Court Reporter/Transcriber Cindy Knecht,
                    Telephone number 304.234.3968. (ck) (Entered: 05/08/2020)
 05/13/2020      80 TRANSCRIPT PURCHASE ORDER by USA for proceedings held on
                    2/20/2020 before Judge Bailey (ck) (Entered: 05/13/2020)
 12/21/2020      82 ORDER granting 81 NON-COMPLIANCE SUMMARY as to Martin
                    Anderson: Concur with U.S. Probation Officer's Recommendation; No action
                    at this time. Signed by District Judge John Preston Bailey on 12/21/2020.
                    (nmm) (Entered: 12/21/2020)
 01/08/2021      84 ORDER: granting 83 PETITION FOR WARRANT OR SUMMONS
                    FOR OFFENDER UNDER SUPERVISION as to Martin Anderson.
                    Signed by District Judge John Preston Bailey on 1/8/21. (lmm) Modified
                    on 1/13/2021 to unseal pursuant to arrest, NEF REGEN (lmm). (Entered:
                    01/08/2021)
 01/13/2021      86 PAPERLESS ORDER as to Martin Anderson. An Initial Appearance on
                    Revocation Proceedings is set for 1/14/2021 at 10:30 AM in the Wheeling
                    Magistrate Judge Courtroom, 4th Floor before Magistrate Judge James
                    P. Mazzone. Signed by Magistrate Judge James P. Mazzone on 1/13/21.
                    (jc) (Entered: 01/13/2021)
 01/13/2021      87 MOTION to Withdraw as Attorney by Sean Logue. by Martin Anderson.
                    (Logue, Sean) (Entered: 01/13/2021)
 01/13/2021          Arrest of Martin Anderson. (lmm) (Entered: 01/13/2021)
 01/14/2021      88 MOTION for Detention by USA as to Martin Anderson. (Attachments: # 1




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                                  6/2/2021
CM/ECF - U.S. District Court:wvnd                                      Page 11 of 13
     Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 11 of 30 PageID #: 11


                     Proposed Order)(Adkins, Shawn) (Entered: 01/14/2021)
 01/14/2021      89 ORDER GRANTING 87 MOTION TO WITHDRAW. Sean Thomas
                    Logue withdrawn from case as to Martin Anderson (1). Signed by District
                    Judge John Preston Bailey on 1/14/21 (Defendant via US Mail; L.
                    Coleman via email) (lmm) (Entered: 01/14/2021)
 01/14/2021      90 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Magistrate Judge James P. Mazzone: Initial
                     Appearance re Revocation of Supervised Release as to Martin Anderson held
                     on 1/14/2021. (Tape #WHG Mazzone 5 19 cr 22 USA v Anderson 1 14 2021.)
                     (ag) (Main Document 90 replaced on 1/14/2021 to correct form to indicate
                     Defendant was remanded to USMS custody, not released) (ag) (Entered:
                     01/14/2021)
 01/14/2021      91 ** SEALED ** CJA 23 Financial Affidavit by Martin Anderson. (L. Coleman
                    by email) (ag) (Entered: 01/14/2021)
 01/14/2021      92 ORDER OF TEMPORARY DETENTION PENDING HEARING
                    PURSUANT TO BAIL REFORM ACT: as to Martin Anderson. Signed
                    by Magistrate Judge James P. Mazzone on 1/14/2021. (ag) (Entered:
                    01/14/2021)
 01/14/2021      94 PAPERLESS ORDER as to Martin Anderson. An Initial Appearance on
                    Revocation Proceedings was held on this date. The Government requested
                    detention. Accordingly, Defendant was remanded to the custody of the
                    United States Marshals Service for further proceedings. A Preliminary
                    Revocation Hearing and Detention Hearing are set for 1/19/2021 at 10:00
                    AM in the Wheeling Magistrate Judge Courtroom, 4th Floor before
                    Magistrate Judge James P. Mazzone. Signed by Magistrate Judge James
                    P. Mazzone on 1/14/21. (jc) Modified on 1/14/2021 to REGEN NEF to
                    Attorney Schwab. (lmm). (Entered: 01/14/2021)
 01/14/2021      95 ORDER APPOINTING CJA PANEL ATTORNEY AS COUNSEL.
                    Attorney John A. Schwab for Martin Anderson. Signed by Magistrate
                    Judge James P. Mazzone on 1/14/21. (Defendant via US Mail; L.
                    Coleman, USPO and USM via email) (lmm) (Entered: 01/14/2021)
 01/15/2021      96 Consent MOTION to Continue Preliminary Revocation Hearing and
                    Detention Hearing by Martin Anderson. (Attachments: # 1 Proposed Order)
                    (Schwab, John) (Entered: 01/15/2021)
 01/19/2021      97 ORDER GRANTING DEFENDANT'S 96 MOTION TO CONTINUE
                    PRELIMINARY REVOCATION AND DETENTION HEARINGS.
                    Preliminary Revocation Hearing/Detention Hearing is set for 1/27/2021
                    10:00 AM in Wheeling Magistrate Judge Courtroom, 4th Floor before
                    Magistrate Judge James P. Mazzone. Signed by Magistrate Judge James
                    P. Mazzone on 1/19/21. (USPO and USM via email) (lmm) (Entered:
                    01/19/2021)




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                              6/2/2021
CM/ECF - U.S. District Court:wvnd                                      Page 12 of 13
     Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 12 of 30 PageID #: 12


 01/27/2021      98 ORDER FINDING PROBABLE CAUSE TO HOLD A FINAL
                    REVOCATION HEARING BEFORE THE DISTRICT JUDGE AND
                    DETAINING DEFENDANT UNTIL THE FINAL HEARING. The Court
                    GRANTS the Government's 88 Motion. Signed by Magistrate Judge
                    James P. Mazzone on 1/27/21. (USPO and USM via email) (lmm) (Entered:
                    01/27/2021)
 01/27/2021      99 MINUTE ENTRY:

                     ***NOTICE*** THE ATTACHED DOCUMENT IS NOT ACCESSIBLE.
                     IT IS FOR STATISTICAL PURPOSES ONLY.

                     Proceedings held before Magistrate Judge James P. Mazzone as to Martin
                     Anderson: Preliminary Revocation/Detention Hearings held/waived as to
                     Martin Anderson held on 1/27/2021. (Tape #WHG Mazzone 5 19 cr 22 USA v
                     Martin 1 27 2021.) (nmm) (Entered: 01/27/2021)
 01/27/2021     100 WAIVER of Preliminary Hearing as to Martin Anderson (nmm) (Entered:
                    01/27/2021)
 01/27/2021     101 WAIVER of Detention Hearing by Martin Anderson (nmm) (Entered:
                    01/27/2021)
 01/27/2021     102 DUE PROCESS PROTECTIONS ACT ORDER TO ALL COUNSEL
                    REGARDING BRADY OBLIGATIONS as to Martin Anderson. Signed
                    by Magistrate Judge James P. Mazzone on 1/27/2021. (nmm) (Entered:
                    01/27/2021)
 02/10/2021     103 Consent MOTION for Release from Custody for Inpatient Drug Treatment by
                    Martin Anderson. (Attachments: # 1 Proposed Order, # 2 Exhibit A
                    (acceptance letter), # 3 Exhibit B (program description), # 4 Exhibit C
                    (resident agreement))(Schwab, John) (Entered: 02/10/2021)
 02/11/2021     104 ORDER GRANTING CONSENT 103 MOTION FOR RELEASE FROM
                    CUSTODY FOR INPATIENT DRUG TREATMENT as to Martin
                    Anderson (1). Status Conference set for 8/16/2021 01:30 PM in Wheeling
                    District Judge Courtroom, North before District Judge John Preston
                    Bailey. Signed by District Judge John Preston Bailey on 2/11/21. (USPO
                    and USM via email) (lmm) (Entered: 02/11/2021)




file:///C:/Users/LarryAsh/AppData/Local/Temp/96C9JXZ8.htm                            6/2/2021
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1305/18/21 Page #:
                                                         of 30 PageID 1 of
                                                                         1316
                               PageID #: 448
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1405/18/21 Page #:
                                                         of 30 PageID 2 of
                                                                         1416
                               PageID #: 449
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1505/18/21 Page #:
                                                         of 30 PageID 3 of
                                                                         1516
                               PageID #: 450
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1605/18/21 Page #:
                                                         of 30 PageID 4 of
                                                                         1616
                               PageID #: 451
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1705/18/21 Page #:
                                                         of 30 PageID 5 of
                                                                         1716
                               PageID #: 452
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1805/18/21 Page #:
                                                         of 30 PageID 6 of
                                                                         1816
                               PageID #: 453
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      1905/18/21 Page #:
                                                         of 30 PageID 7 of
                                                                         1916
                               PageID #: 454
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      2005/18/21 Page #:
                                                         of 30 PageID 8 of
                                                                         2016
                               PageID #: 455
Case
 Case5:19-cr-00022-JPB-JPM Document
       2:21-mj-00102 Document       10606/02/21
                               1 Filed  *SEALED*Page
                                                  Filed
                                                      2105/18/21 Page #:
                                                         of 30 PageID 9 of
                                                                         2116
                               PageID #: 456
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed22
                                                        05/18/21  Page 10
                                                          of 30 PageID    of 16
                                                                       #: 22
                               PageID #: 457
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed23
                                                        05/18/21  Page 11
                                                          of 30 PageID    of 16
                                                                       #: 23
                               PageID #: 458
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed24
                                                        05/18/21  Page 12
                                                          of 30 PageID    of 16
                                                                       #: 24
                               PageID #: 459
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed25
                                                        05/18/21  Page 13
                                                          of 30 PageID    of 16
                                                                       #: 25
                               PageID #: 460
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed26
                                                        05/18/21  Page 14
                                                          of 30 PageID    of 16
                                                                       #: 26
                               PageID #: 461
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed27
                                                        05/18/21  Page 15
                                                          of 30 PageID    of 16
                                                                       #: 27
                               PageID #: 462
Case 5:19-cr-00022-JPB-JPM
  Case                     Document
        2:21-mj-00102 Document      106 06/02/21
                               1 Filed  *SEALED* Page
                                                  Filed28
                                                        05/18/21  Page 16
                                                          of 30 PageID    of 16
                                                                       #: 28
                               PageID #: 463
                      Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 29 of 30 PageID #: 29

 AQ 442 (Rev. 11/Il) Arrest Warrant



                                                       UNITED                   STATES           DISTRIcT           COURT



                                                                                               for the
                                                                            Northern District of West Virginia


                         United States of America
                                    v.                                                           )
                                                                                                 )       Case No.    5:19-cr-22
           Martin Anderson, a/k/a Martin Thomas                                                  )
     Anderson, a/k/a Martin T. Anderson, a/k/a Martin T.
     McNeil, a/k/a Martin I. McNeaI, a/k/a Jeffery Brown
____________________________________________________________________________________________     )
                                       Defendant


                                                                               ARREST WARRANT
 To:          Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name ofperson to be arrested)                 Martin Anderson
 who is accused of an offense or violation based on the following document filed with the court:

 ~ Indictment                      ~ Superseding Indictment                             EJ Information      IE~ Superseding Information           1J Complaint
 ~ Probation Violation Petition                              E≠’ Supervised Release Violation Petition                D Violation Notice          IE~ Order of the Court

 This offense is briefly described as follows:




                                                                                                                 Chery’ Dean HUey


Date:        6j)?/iO?4                                                                                                 Issuing officer s signature


City and state:                Wheeling, WV                                                                7~4      (~1%~jci/


                                                                                                                         Printed name and title


                                                                                               Return

              This warrant was received on (date)                        _________________ ,          and the person was arrested on    (date)    __________________


at   (city and state) _________________________________


Date:      ___________________                                                                       ___________________________________________________

                                                                                                                      Arresting officer ‘s signature



                                                                                                                         Printed name and title
                Case 2:21-mj-00102 Document 1 Filed 06/02/21 Page 30 of 30 PageID #: 30

A0 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                           (Notfor Public Disclosure)

Name of defendant/offender:              Martin Anderson
Known aliases:              Martin Thomas Anderson, Martin T. Anderson, Martin T. McNeil, Martin I. McNeaI, Jeffery Brown
Last known residence:                 Recovery U, 6404 McCorkle Avenue, St. Albans, WV 25177
Prior addresses to which defendant/offender may still have ties:              _______________________________________________________




Last known employment:                 ____________________________________________________



Last known telephone numbers:                 __________________________________________________



Place of birth:
Date of birth:
Social Security number:
Height:        ______________________________________________                 Weight:       ____________________



Sex:    _______________________________________________                       Race:         ___________________



Hair:     ___________________________________________________                 Eyes:         _____________________



Scars, tattoos, other distinguishing marks:          _____________________________________________



History of violence, weapons, drug use:            _____________________________________________


Known family, friends, and other associates          (name, relation, address, phone number):   _________________




FBI number:         __________



Complete description of auto:                 _____________________________________________________




Investigative agency and address:             ____________________________________________________




Name and telephone numbers (office and cell) of pretrial services or probation officer (~f applicable):



Date of last contact with pretrial services or probation officer         ((/‘applicable):
